COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 DAVID CHAVIRA,                                §
                                                              No. 08-15-00128-CR
                             Appellant,        §
                                                                 Appeal from the
 v.                                            §
                                                                41st District Court
 THE STATE OF TEXAS,                           §
                                                            of El Paso County, Texas
                            State.             §
                                                               (TC# 20120D03609)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until July 21, 2015. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Leticia D. Perez, Court Reporter for the 41th District Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before July 21, 2015.

       IT IS SO ORDERED this 18th day of June, 2015.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.